

117 HR 3398 IH: Families Learning and Understanding English Together Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3398IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Grijalva introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo improve the English language and literacy skills of English language learners and their families, and for other purposes.1.Short titleThis Act may be cited as the Families Learning and Understanding English Together Act of 2021 or the FLUENT Act.2.FindingsThe Congress finds the following:(1)The Census Bureau’s American Community Survey of 2018 estimated 21.9 percent of United States households speak a language other than English at home.(2)In many recently immigrated families, caregivers speak little to no English, can possess low literacy skills in their primary language due to limited or interrupted education, and frequently struggle to assist their children’s English and primary language and literacy development. (3)The United States is a Nation of immigrants, and even today, according to the Census Bureau’s American Community Survey of 2018, more than 44,000,000 individuals who live in the United States were born outside the country.3.PurposeThe purpose of this Act is to improve the educational, social, and economic advancement of families with English language learners who have unmet literacy needs by expanding and enhancing family literacy activities and services for such families.4.Competitive Grant Program(a)Program authorizedFrom funds made available pursuant to section 9, and after reserving funds under section 9(b), the Secretary may award grants to family literacy providers to provide, directly or through a contract with another provider, family literacy services designed for English language learners and their families. Each grant under this Act shall be for a period of 1 year and may be renewed for a total of 5 additional years.(b)ApplicationFamily literacy providers who desire to receive a grant under this Act shall submit an application at such time, containing such information, and in such manner as the Secretary may require. Such application shall include the following:(1)An assurance that services provided with funds under this Act shall be provided to the hardest-to-reach populations, prioritizing English language learner populations with the greatest economic, educational, and social need.(2)A description of the services that will be provided with funds under this Act, including the manner in which the services will be research-based literacy instruction for children who are English learners and caregivers who are English language learners.(3)A description of the outcome measures, consistent with section 6, that are based on research and will be employed by the family literacy provider to measure the effectiveness of services provided with funds under this Act.(4)An assurance that, in providing family literacy services through the grant, the family literacy provider will collaborate with one or more of the following:(A)A State or Tribal local educational agency.(B)A public elementary school.(C)A public secondary school.(D)A nonprofit entity (such as a community-based organization, library, community college, or early childhood provider).(5)A requirement that any preservice educators or paraprofessionals who facilitate family or adult literacy activities be trained and under the direct supervision of a highly qualified family literacy provider trained in research-based methods of early language and literacy promotion.(c)Grant amountThe amount of a grant under this Act for a fiscal year shall not be less than $150,000 or more than $1,000,000.(d)Services requirementsFamily literacy services under this Act shall be provided in sufficient intensity in terms of hours, and shall be of sufficient duration, to make sustainable changes in a family and shall integrate all of the following activities:(1)Interactive literacy activities between caregivers and their children that includes online and digital learning resources.(2)Education that helps caregivers learn how to advocate for their children and support their children’s primary and English language and literacy development and educational success.(3)Adult literacy education which includes digital and systems literacy that improves conceptual knowledge and reasoning skills.(4)An age-appropriate education plan, developed in partnership with caregivers, to prepare children for success in school, career, and civic life.(e)Special ruleFamily literacy services under this Act may be provided to a family only if—(1)each caregiver in the family has attained 16 years of age; and(2)the family has at least one child who has not yet attained 8 years of age.5.Technical assistance and training(a)Activities by SecretaryThe Secretary, acting through the Assistant Secretary for Elementary and Secondary Education, shall, through grants or contracts as described in subsection (b), provide technical assistance and training to family literacy providers receiving a grant under section 4 for the purposes described in subsection (c).(b)Activities by national organizations(1)In generalThe Secretary shall make grants to, or enter into contracts with, at least 2 eligible national organizations to provide technical assistance and training to family literacy providers receiving a grant under section 4 for the purposes described in subsection (c). (2)DefinitionIn this section, the term eligible national organization means a national organization with expertise in providing family literacy services to English language learner populations.(c)PurposesThe purposes of technical assistance and training provided under this section are the following:(1)Assisting family literacy providers receiving a grant under section 4 to improve the quality of their family literacy services.(2)Enabling such family literacy providers that demonstrate the effective provision of family literacy services, based on improved outcomes for children and their caregivers, to provide technical assistance and training to government agencies and to family literacy providers that work in collaboration with such agencies to improve the quality of their family literacy services.(3)Assisting such providers in the implementation of literacy curriculum and training activities, including curriculum and training activities that support building on a child’s primary language.(d)Reports to CongressNot later than 90 days after the end of each fiscal year, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the technical assistance and training provided pursuant to subsections (a) and (b). Each such report shall describe the actions taken by the Secretary to ensure that such technical assistance and training is of high quality and is responsive to the needs of grantees under this Act.6.Outcome measuresThe Secretary shall require each family literacy provider receiving a grant under this Act to meet culturally appropriate and competent outcome measures described in the provider’s application under section 4, including outcome measures with respect to—(1)acquisition of the English language, including improvement in academic achievement and academic language fluency and comprehension;(2)literacy skills and building of the primary language;(3)improved caregiving and life skills, such as communication and problem-solving skills;(4)the improved ability of caregivers who are English language learners to effectively communicate and partner with school personnel at the preschool, elementary, or secondary school their children attend;(5)improvement in the developmental skills and ability of the children to direct, regulate, and assess their own learning; (6)increased caregiver participation in their children’s education, interactive literacy activities, and home environments to support children’s learning and growth; and(7)improved general, cross-cutting abilities such as applied academic skills, critical thinking skills, interpersonal skills, communication skills, personal qualities, and skills in resource management, information use, systems thinking, and technology use.7.EvaluationThe Secretary shall conduct an annual evaluation of the grant program under this Act. Such evaluation shall be used by the Secretary—(1)for program improvement;(2)to further define the program’s goals and objectives; and(3)to determine program effectiveness.8.DefinitionsFor purposes of this Act:(1)Adult education providerThe term adult education provider has the meaning given the term eligible provider in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).(2)Application of ESEA termsThe terms elementary school, English learner, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)English language learner; family literacy activitiesThe terms English language learner and family literacy activities have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).(4)Family literacy providerThe term family literacy provider means an entity that—(A)except in a case in which the Secretary waives the requirement of this subparagraph with respect to an entity, is located in a geographic area containing at least one public elementary school or secondary school with either a majority enrollment or recent increase in enrollment of children who have been identified as English learners; and(B)is one of the following:(i)A grantee under the Head Start Act (42 U.S.C. 9831 et seq.), or any other Federal or State early childhood program.(ii)An adult education provider.(iii)A local educational agency.(iv)A public or private nonprofit agency.(v)Another entity that has the demonstrated ability to provide family literacy services to English language learning adults and families.(5)SecretaryThe term Secretary means the Secretary of Education.9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2022 through 2026.(b)ReservationsFrom funds made available pursuant to subsection (a) for a fiscal year, the Secretary shall reserve—(1)not more than 2 percent of such funds for conducting the annual evaluation required by section 7; and(2)$5,000,000 for technical assistance and training under section 5.